Title: Thomas Cooper’s Notes on University Curricula, [ca. 15–22 September 1814]
From: Cooper, Thomas
To: 


            ca. 15–22 Sept. 1814 
          It appears to me desireable, that in an University, should be taught
          
            
              1
              Languages
              }
              antient. Latin.Greek
            
            
              modern. French.
            
            
              2
              {
              Mathematics.
              
              Plane and Spherical Trigonometry. Algebra. Fluxions.
            
            
              Nat. Philosophy
              }
              Mechanics. Hydraulics. Hydrostatics. Pneumatics. Optics.
            
            
              Magnetism. Winds. Clouds. Meteors. Dew. Vapours.
            
            
            
              3
              Chemistry
              }
              Chemistry as applied to Agriculture, Arts, & Manufacture.
            
            
              Electricity and Galvanism, & their connection with Chemistry.
            
            
              Mineralogy and Geology.
            
            
              4
              {
              Ethics
              }
              Natural Theology. Foundation of moral obligation.
            
            
              Duties of a man, and of a citizen.
            
            
              Metaphysics
              }
              Ontology. Cause & effect. Nominalists & realists. Abstract Ideas. Species intelligibiles &c history of these questions to the time of Locke. Liberty & Necessity. Hobbes. Leibnitz &c
            
            
              Ideology
              {
              Scotch School. Reid. Dugald Stewart.
            
            
              English School. Hartley. Priestley. Belsham.
            
            
              French School. De Mairan. Condillac. Cabanis. Destut Tracey.
            
            
              Connection of Ideology with Physiology.
            
            
              Logic
              }
              Account of the Logic of Aristotle.
            
            
              
              Logic as applied by the schoolmen, its uses & abuses. Aquinas. Bradwardine. scotus.
            
            
              Modern abridgements of Watts, Duncan &c
            
            
              Exercises in Syllogisms, their properties & laws.
            
            
              5
              History
              }
              Spirit of antient & modern history. Progress of civilization in laws, language & manners. History of forms of Government. Theory of Politics.
            
            
              Political Economy & Statistics. Political Arithmetic or arithmetical questions dependant on these Subjects
            
            
              6
              Natural history					
              }
              Elements of Anatomy & Physiology
            
            
              
              natural history of Animals.
            
            
              
              Botany on the systems both of Linnæus & Jussieu, which is now necessary.
            
            
              History of Man, his races, varieties, migrations, manners and habits in various ages, climates & geographical situations
            
            
            
              7.
              Law.
              }
              Law of nature and of nations. Civil law.

            
            
              Characters & varieties of the State Codes as to their general features.

            
            
              Municipal Law as applicable to the United states, wherein of common, statute, & chancery Law.

            
            
              
              Drawing. Fencing & the Manual exercise.
            
          
          I think it should be scrupulously exacted, that no young person should be admitted a member of the university, who cannot pass an examination in some of the easier classics, and in the common rules of Arithmetic; including vulgar & decimal fractions, & the mensuration of solids & superficies & solids. For this purpose, would not a grammar school connected with, but at some distance from the university be of use? The boys at a grammar school, are such nuisances in the bounds of an university, that the two Institutions ought not to be near each other. I speak from experience here, and elsewhere. I take the present as I take every opportunity of urging (whether in Season or out of Season) the great value of incessant translations in & out of the languages that are to be taught.
          The preceding plan appears to me to require 7 or 8 professors.—
           It might be filled up, not at once, but gradually.
        